EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12 (Canceled).
Claim 13 (Canceled).
Claim 14 (Canceled).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14 directed to a group non-elected without traverse.  Accordingly, claims 12-14 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and 15 recite first and second supply zone platforms laterally adjacent to and on opposite sides of the build platform, the supply zone platforms to receive build material by conveyance from a separate reservoir, 
…to apply the build material from the supply zone platforms onto the build platform.
the supply zone platforms to receive build material by conveyance from a separate reservoir.
Claims 2-11 are allowed at least due to each claim’s dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744